AI,DRICH, District Judge
(dissenting). Contrary to the majority opinion, I am drawn to the conclusion that Mr. Agassiz should be treated as having abandoned his Massachusetts domicile and as having established one in Newport, R. I.
This case involves a situation in which the man had several residences, as he properly might have. He had diversified business associations and interests. He had business offices in different places, including Boston, New York, and Michigan, where business with which he was connected was transacted. During the World War he was in the government service — on the copper committee which .handled *12copper for the government and the Allies — and this kept him much away from all his. residences for a considerable part of the time during the period in question. He had a house on Commonwealth avenue in Boston, and abided there more than anywhere else; but there is no suggestion that Boston was his domicile.
Under such circumstances, while the purpose to change a domicile must'be in , good faith, and reinforced by some substantial acts, the' question of domicile is, after all, in a considerable measure, within the control of the individual.
The purpose must, of course, be genuine, and not for evading taxes, and not with any wrongful intent in respect to obligations to governments or communities.
I give veiy little thought to refinements in arguments as to shades of differences between a wish and an intent, because Massachusetts does not question tire purpose, or the general good faith, of Mr. Agassiz. Its sole ground for attempting to collect the tax in question is that the acts were not sufficient to amount to an abandonment of' domicile.
I assume that, in order to throw up one domicile and to establish another, the purpose and the good faith must be supplemented by substantial acts and substantial changes, and in view of the purpose here, and the unquestioned good faith, I think there were sufficient substantial acts.
There was notice to the Massachusetts authorities, in 1915, as to what the man proposed to do, and it is apparent that he wished to do what he proposed.
Since he gave his notice to the Hamilton authorities, in 1915, the Hamilton authorities acquiesced in the proposed abandonment of domicile, or, as Judge Anderson finds, the Hamilton, Mass.; au- ' thorities accepted the notice as sufficient, and assessed no personal tax against Mr. Agassiz until 1918, when the Massachusetts commissioner undertook to collect the state income tax for 1916 and 1917, or for 1917 and 1918, the record is not quite clear about the years, but that is of no-particular consequence upon the main question.
There was full and adequate notice of the proposed change to the Rhode Island authorities in 1914. Mr. Agassiz moved his securities from his Massachusetts vaults to those of Rhode Island and retained no vaults in Massachusetts. He opened , and continued a bank account in Newport, he has exercised the right of ’ suffrage and has voted in Newport since the spring of 1915, and since then, for four years, he has made his federal income tax returns in Rhode Island, and paid his personal taxes in Newport:
By reason of his change the Newport assessors increased the assessment upon his interest in the father’s trust estate, and he has paid that tax. He was in Newport and Rhode Island to a considerable extent, and it does not weaken his right to say that he was there with.the idea of effectuating his purpose.
The place where he sought to establish his domicile was the place of his father’s domicile; it was the place of his youth, and of his young manhood, or, in Mr. Agassiz’s own words, “I was brought up *13in Newport, that is, always from a small boy,” and with it, in a large sense, were associated the traditions and the fame of his distinguished father, and, under the circumstances, his purpose to return would seem, not only natural and reasonable, but laudable.
The purpose to return to the father’s last domicile being genuine, and the purpose being effectuated by substantial change^ in property conditions, like transferring property from one jurisdiction to another, and by a change of voting place, and by some abiding, the question of domicile does not necessarily depend upon any given length of actual abiding.
As a man’s life advances, he may change his view as to where he wants the domicile of his later life — of his declining years. He may prefer the last ancestral home and domicile, in which he has retained his legal interest, to that of the scenes of the country home and the polo fields of the younger years. lie may have very strong convictions about it, and, if he has, the law of domicile is not so rigid, or so arbitrary, as to require him to pull up all his stakes in the one field and to put them all down in another.
The fact that Mr. Agassiz sought the advice of counsel as to what to do is not to be taken against him. It would be quite the natural thing for a man who is not a lawyer, a man with official duties, a man of large business affairs, with business offices and business con nections in different states and cities, with different residences and abiding places, to seek the advice of a lawyer, with the view of ascertaining what was necessary to accomplish, in a legitimate way, the purpose which he had in mind.
It is apparent that Mr. Agassiz had strong convictions about the question of domicile, and a careful reading of his testimony shows that his purpose was prompted by a deep, abiding, and commendable sentiment. There is nothing in the testimony to justify any question, or any hesitancy, about the good faith of his purpose.
The presumption as to an old domicile — whether it is a presumption of law or of fact — is of very little weight. It is quite fictional, and, when mingled with substantial acts, based upon unquestioned good faith, and a commendable purpose, it readily yields whatever weight it has to the rightful circumstances of a given case. The same is true of the suggested rule of burden of proof, which at the most is a mere shadow, whose actual weight, if any, no one has ever discovered.
In view of the purpose in this case, I think the domiciliary law is not so absolute as to require a critical analysis, or a critical minimization of the acts, the changes, and the counting of days and months of abiding in this place and that.
This is not a tricky case, like one to avoid military or other government obligations. There is no general question of public policy involved in a domiciliary situation” with the characteristics present here. There are no unyielding vested public or private rights.
In the fair sense, no community, no municipality, and no government would be wronged by the change of domicile sought; therefore *14I think Mr. Agassiz .should have his domicile where he wants to have it. I think the purpose and the very substantial acts justify such a conclusion.